Citation Nr: 0904466	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-29 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1950 to August 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the Veteran's claim for service connection for 
post-traumatic stress disorder (PTSD).  The Board notes that 
the heading on the previously mentioned rating decision 
indicated that it came from the RO in San Diego, California.  
However, it is apparent from the record that the development 
of the Veteran's claim prior to the decision occurred at the 
Los Angeles RO.  The Los Angeles RO issued a notice of the 
decision in April 2005, and the Veteran timely filed a Notice 
of Disagreement (NOD) that same month.  Subsequently, in July 
2006, the RO provided a Statement of the Case (SOC), and 
thereafter, in September 2006, the Veteran timely filed a 
substantive appeal.  The RO issued Supplemental Statements of 
the Case (SSOCs) in January 2007 and April 2007.

In June 2008, the Board remanded this claim, requesting the 
Appeals Management Center (AMC) to: send an additional notice 
letter, in compliance with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b); attempt to acquire any outstanding service 
personnel records through the appropriate records 
depositories; request a search for records pertaining to the 
Veteran's claimed in-service stressors; and, if any of the 
Veteran's claimed stressors was verified, to provide a VA 
psychiatric examination for the purposes of determining if 
the Veteran met the criteria for a current diagnosis of PTSD 
and, if so, whether his PTSD was linked to an in-service 
stressor(s).  Having completed the required directives, the 
AMC considered the evidence of record and issued an SSOC in 
November 2008.  Inasmuch as the provisions of the Board's 
June 2008 remand has been complied with, the Board will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran did not request a hearing before the Board.  




FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for PTSD, has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
this claim and has been notified of what evidence he should 
provide and what evidence the VA would obtain; there is no 
indication that the Veteran has evidence pertinent to this 
claim that he has not submitted to the VA.

2.  There is medical evidence of a current diagnosis of PTSD; 
however, the Veteran did not engage in combat with the enemy 
and none of his claimed in-service stressors have not been 
corroborated or verified by service records or other credible 
supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In a December 2004 notice letter, sent by the RO prior to the 
April 2005 rating decision, the Veteran was informed about 
the information and evidence not of record that was necessary 
to substantiate his claim; the information and evidence that 
the VA would seek to provide; and the information and 
evidence the claimant was expected to provide.  The Board 
notes that this notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denial of service connection, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that since service 
connection is not warranted for the claims decided herein, 
any question as to the assignment of a rating or effective 
date are moot.  

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence includes service 
treatment records, service personnel records, and VA medical 
records.  There is no indication of any additional relevant 
evidence that has not been obtained.  As explained in more 
detail below, the Veteran's stressors have not been verified.  

Regarding the claim at issue, the diagnosis of PTSD is not in 
dispute.  However, the Veteran did not engage in combat with 
the enemy and there are no service records or other credible 
supporting evidence of any of his claimed in-service 
stressors.  The Veteran has not provided sufficient 
information of his alleged in-service stressors to allow for 
verification.  Most of the alleged in-service stressors are 
anecdotal in nature; generally, such incidents cannot be 
researched effectively.  Thus, the Board has no method of 
confirming that they in fact occurred.  See 38 C.F.R. § 
3.159(c)(2)(i).  Under these circumstances, the Board finds 
that the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and, thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.

II.  Service Connection

a.  Factual Background.  The Veteran's service treatment 
records contain no notations regarding diagnoses or treatment 
for a mental disorder.  The Veteran's August 1950 entrance 
medical examination and an August 1954 service discharge 
medical examination noted the Veteran's psychiatric 
functioning to be normal.  The service discharge medical 
examination also noted that, in 1951, the veteran was 
hospitalized for two weeks in Korea for hepatitis and for 
four weeks in Japan for the same disorder.  Service treatment 
records indicate that the veteran was hospitalized in October 
and November 1951 for this disorder.  

The Veteran's DA Form 20 indicates that he served at McChord 
Air Force Base in Washington from June 1952 through July 
1954, where he apparently served as an "Apr Class Sp" and a 
"Clerk."  This document also indicates that the Veteran may 
have served as an "Apr Clerk" and a "Sr Clerk" from August 
1951 through August 1952, but this information was crossed 
out.  The Form notes that the Veteran was serving in Korea in 
May 1952, but it does not indicate the duties the Veteran 
performed from August 1950 to August 1951.  As noted in his 
DD Form 214, the Veteran received the Korean Service Medal, 
Occupation Medal (Japan), United Nations Service Medal, 
National Defense Service Medal, Good Conduct Medal, and a 
Presidential Unit Citation.  There is no indication that he 
was awarded a medal or decoration evincing combat duty.  

In his February 2005 Stressor Statement, the Veteran stated 
that a traumatic incident occurred away from the Kimpo Air 
Force Base in Korea, between May 1951 and May 1952, while he 
served with the 67th Tactical Reconnaissance Squadron.  

In an attached statement, the Veteran indicated that he 
served at Hanscom Field in Bedford, Massachusetts and at 
Mitchell Field, New York with the 25th Medical Squadron.  
During this time, he reportedly moved incoming wounded 
patients from Korea.  Thereafter, he volunteered to serve in 
Korea.  While serving there, he contracted hepatitis and 
jaundice, for which he received treatment at the Nagoya 
Hospital in Japan.  While at this hospital, the Veteran 
recalled that a soldier had died in the bed next to his in 
either October 1951 or November 1951.  He also had described 
this event, as recorded in a September 2004 VA psychiatric 
note and December 2006 statement.

The Veteran further described having engaged in a "pheasant 
hunt" in approximately November 1951 outside the Kimpo Air 
Base where he served with the 67th Tactical Reconnaissance 
Squadron.  As a participant in this "hunt," his commanders 
instructed him to remain in the field.  The Veteran recalled 
hearing screaming and crying along with gunfire, which he now 
perceived to be the killing of civilians.  Commanders advised 
him not to ever speak of the incident and held a gun to his 
head from the back seat of a car, which caused the Veteran to 
fear for his life.  The Veteran provided a similar account, 
as noted in a November 2004 VA psychiatric report.  

In an August 2006 letter, the Veteran's psychiatrist 
indicated that the Veteran had a diagnosis of PTSD and 
depression.  In addition, the psychiatrist offered her 
opinion that the Veteran was "severely impaired and disabled 
due to his condition that originate[d] from military 
trauma."

As noted in a January 2007 VA medical record, the clinician 
stated that the Veteran appeared "to have experienced 
adequate stressors as related to his Korean-combat duties and 
elements of trauma therein . . . . Veteran quite possibly was 
not in direct combat, however, did see and/or was exposed to 
significant elements of trauma."  This clinician also 
concluded that "the exact etiology for the development of 
this disorder [was] somewhat unknown at [that] time. . . ."  
A subsequent January 2007 VA psychiatric note indicates that 
the Veteran had PTSD "over memories from the military.  No 
active combat."

The Veteran submitted a statement in support of his claim in 
February 2007, wherein he noted that a Lieutenant Colonel 
"Patch" had commanded the 67th Tactical Reconnaissance 
Squadron in Korea.  The Veteran opined that this individual 
likely would not have known about the "pheasant hunt" he 
described.  He also stated that he could not remember the 
names of the individuals, but could recall the name Graff who 
was an M/Sgt who organized the "Hunt," but did not 
participate."  The Veteran believed that the leader of the 
hunt had a last name ending in "Stein," and he indicated 
that he could not identify who put a gun to his head and 
advised him never to talk about the "hunt." In addition, he 
conveyed that this incident occurred likely 1/2 hour to 45-
minutes away from the Kimpo base.

A March 2007 VA psychiatric note also reflects a PTSD 
diagnosis, and indicates that "by history [this disorder 
was] related to childhood and military issues."

VA psychologist notes from June 2007, September 2007, and 
November 2007 stated that the Veteran likely had PTSD.  

In a June 2008 statement, the Veteran recalled that he was 
assigned initially to a medical squadron in Massachusetts.  
As part of this assignment, he worked as an aide to an 
ambulance driver, transferring patients from the base 
hospital to the local hospitals.  He was sent to Korea in 
June 1951 where he was assigned to work as an Architecture 
and Engineering mechanic.  Besides the duties required by 
this assignment, he stated that he also did many odd jobs, 
including guard duty and "death duty," unloading a truck of 
dead bodies that had been brought back from the front.  The 
Veteran indicated that this event occurred within the three 
weeks prior to his hepatitis diagnosis.  Following treatment 
for hepatitis A, the Veteran was put on limited duty in the 
orderly room.  

The Veteran recalled that, at some point during his service 
in Korea, a single engine enemy aircraft routinely would fly 
over his base and drop anti-personnel bombs.  He stated that 
these attacks did not result in great physical or personnel 
damage, but he believed were intended to cause psychological 
damage.  He indicated that the anti-aircraft guns and tanks 
would fire at the plane, thereby creating a earthshattering 
noise.  He mentioned that he would never forget those sounds.  

A June 2008 VA treatment record included a diagnosis of 
moderate PTSD secondary to war-trauma.  

An August 2008 record indicates that, in response to a 
request from the VA, the U.S. Army and Joint Services Records 
Research Center (JSRRC) stated that the records did not 
verify the Veteran's accounts of enemy fire on his field or 
the "pheasant hunt."  

An October 2008 VA memorandum indicated that the VA had 
formally found that they lacked sufficient information to 
verify the stressors related to the Veteran's PTSD claim.

b.  Law and Regulations.  Establishing service connection for 
PTSD requires: (1) Medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

c.  Analysis.  There is sufficient competent evidence of a 
current diagnosis of PTSD based upon alleged in-service 
stressors.  However, the Board finds that the evidence 
preponderates against the Veteran's claim, as the relevant 
evidence of record does not demonstrate that the Veteran 
engaged in combat with the enemy and his claimed in-service 
stressors have not been corroborated by service records or 
other credible supporting evidence.

The Board observes that the service records do not reflect 
any combat service by the Veteran while he served on active 
duty.  The Veteran's Military Occupational Specialties listed 
on his personnel records and those mentioned in his 
statements are not consistent with combat duty, nor are the 
veteran's own statements regarding his military duties.  The 
medals that the Veteran received do not denote combat 
service.  See 71 Fed. Reg. 17276-17334 (Apr. 6, 2006) 
(describing criteria for award of decorations, medals, 
ribbons and similar devices).  As such, the Board finds that 
the preponderance of evidence in the record does not indicate 
that the Veteran engaged in combat with the enemy.  See 
Moran, supra; see also Sizemore, supra.

As noted above, where a determination is made that the 
Veteran did not "engage in combat with the enemy" or the 
claimed stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The medical evidence shows that the Veteran was diagnosed 
with PTSD based upon war trauma.  However, there is no 
credible supporting evidence that the Veteran's claimed in-
service stressors actually occurred.  Moreover, most of the 
Veteran's stressors are of such a nature as they cannot be 
verified. The Veteran has mentioned many "stressor" 
incidents, including: seeing fellow military workers 
apparently shoot Korean civilians; having to remove corpses 
from a truck; and watching an unnamed soldier dying in the 
hospital bed next to him.  However, the evidence of record 
contains no supporting evidence and no corroborating official 
records, buddy statements, or other proof of these alleged 
stressors.  Because generally anecdotal incidents such as the 
events alleged by the Veteran cannot be researched 
effectively, the Board has no method of confirming that they 
in fact occurred.  See 38 C.F.R. § 3.159(c)(2)(i). 

With respect to the Veterans' claim that he was subjected to 
weaponry fire in a combat zone, specifically that an enemy 
plane dropped antipersonnel bombs on his field, it is 
sufficient for the Veteran to have been in proximity to the 
event, with the verification of every detail of involvement 
not being necessary.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  However, the Board notes that the U.S. Army and 
Joint Services Records Research Center (JSRRC) indicated that 
records did not verify that the Veteran's field experienced 
enemy fire.  Without verification, the Board finds that the 
record does not contain sufficient evidence indicating that 
the claimed stressor occurred.  See 38 C.F.R. § 3.304(f).

The Veteran's lay statements are insufficient to establish 
the incurrence of his claimed in-service stressors.  He has 
submitted no credible corroborative evidence of any of his 
alleged in-service stressors.  As his claimed in-service 
stressors have not been corroborated by service records or 
other credible supporting evidence, any diagnosis of PTSD 
based on such alleged incidents cannot establish either that 
they occurred or that his PTSD is related to active service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49, 56.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.





______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


